NO. 12-09-00098-CV

                              IN THE COURT OF APPEALS

                     TWELFTH COURT OF APPEALS DISTRICT

                                                TYLER, TEXAS

ROY E. ADDICKS, JR.,                                      §                  APPEAL FROM THE THIRD
APPELLANT

V.                                                        §                  JUDICIAL DISTRICT COURT

NATHANIEL QUARTERMAN, ET AL,
APPELLEES                                                 §                  ANDERSON COUNTY, TEXAS

                                            MEMORANDUM OPINION
          Roy E. Addicks, Jr., appeals from the trial court’s dismissal of his suit under chapter
fourteen of the Texas Civil Practice and Remedies Code. He raises six issues on appeal. We
affirm.


                                                      BACKGROUND
          Addicks, an inmate in the Texas Department of Criminal Justice-Institutional Division
(TDCJ), filed suit in November 2009, claiming that Nathaniel Quarterman, Dwayne E.
Dewberry, Eddie D. Baker, Lynwood B. Cook, James L. Kelley, Guy K. Ferguson, and Kelli
Ward (Appellees), employees of TDCJ, violated his civil rights. Specifically, Addicks alleged
that he filed an administrative complaint concerning continual violations of TDCJ’s
“ingress/egress” policy by Sergeant Guy Ferguson. Addicks asserted that once he informed
Sergeant Ferguson that he had filed the complaint, Sergeant Ferguson retaliated against him by
conducting a search in Addicks’s cell and confiscating the shoestrings1 he used to hang laundry.
Addicks claimed that, due to his disability, he needed the items because he could not do laundry
in the same manner as normal inmates. The items were determined to be contraband, and

          1
              Addicks claims the items were shoestrings, but the report identifies the items as torn sheets.


                                                              1
Addicks received an administrative punishment of restriction to his cell for thirty days and
forfeiture of his commissary privileges. Addicks contended that Sergeant Ferguson’s retaliatory
actions and the seizure of the items used to make his laundry line violated the Americans with
Disabilities Act and several provisions of the United States and Texas constitutions. The trial
court dismissed the suit as frivolous or malicious. Addicks appealed.2


                       THE TRIAL COURT’S DISMISSAL OF ADDICKS’S LAWSUIT
         In his second issue, Addicks argues that the trial court abused its discretion in dismissing
his suit as frivolous or malicious.
Standard of Review
         We review the trial court’s dismissal of an in forma pauperis suit under an abuse of
discretion standard. Hickson v. Moya, 926 S.W.2d 397, 398 (Tex. App.—Waco 1996, no writ).
A trial court abuses its discretion if it acts arbitrarily, capriciously, and without reference to any
guiding rules or principles. Lentworth v. Trahan, 981 S.W.2d 720, 722 (Tex. App.—Houston
[1st Dist.] 1998, no pet.). We will affirm a dismissal if it was proper under any legal theory.
Johnson v. Lynaugh, 796 S.W.2d 705, 706-07 (Tex. 1990); Birdo v. Ament, 814 S.W.2d 808,
810 (Tex. App.—Waco 1991, writ denied). The trial courts are given broad discretion to
determine whether a case should be dismissed because (1) prisoners have a strong incentive to
litigate; (2) the government bears the cost of an in forma pauperis suit; (3) sanctions are not
effective; and (4) the dismissal of unmeritorious claims accrue to the benefit of state officials,
courts, and meritorious claimants. See Montana v. Patterson, 894 S.W.2d 812, 814-15 (Tex.
App.—Tyler 1994, no writ).
Applicable Law
         Chapter fourteen of the Texas Civil Practice and Remedies Code controls suits brought
by an inmate in which the inmate filed an affidavit or unsworn declaration of inability to pay
costs.3 TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (Vernon 2002); Hickson, 926 S.W.2d at

         2
           Addicks filed a ninety-seven page brief, and this court ordered him to file an amended brief no longer than
fifty pages. See TEX. R. APP. P. 38.4 (appellant’s brief to be no longer than fifty pages, excluding certain pages
specified in the rule). Appellant filed an amended brief that was seventy-seven pages long. We again ordered him
to reduce his brief’s length to no more than fifty pages. He did not comply, and we struck the portion of his brief in
excess of the fifty page limit.
         3
        Chapter fourteen does not apply to an action brought under the Texas Family Code. TEX. CIV. PRAC. &
REM. CODE ANN. 14.002(b) (Vernon 2002).

                                                          2
398. The inmate must comply with the procedural requirements set forth in chapter fourteen.
TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004, 14.005 (Vernon 2002). Failure to
fulfill those procedural requirements will result in the dismissal of an inmate’s suit. Brewer v.
Simental, 268 S.W.3d 763, 767 (Tex. App.—Waco 2008, no pet.) (citing Bell v. Texas Dep’t of
Crim. Justice-Institutional Div., 962 S.W.2d 156, 158 (Tex. App.—Houston [14th Dist.] 1998,
pet. denied)).
       One such procedural requirement is that the inmate must properly exhaust his
administrative remedies by completing the grievance process. TEX. CIV. PRAC. & REM. CODE
ANN. § 14.005 (Vernon 2002); Leachman v. Dretke, 261 S.W.3d 297, 308-10 (Tex. App.—Fort
Worth 2008, no pet.) (op. on reh’g) (describing grievance process). Section 14.005, entitled
“Grievance System Decision; Exhaustion of Administrative Remedies,” provides as follows:


                    (a) An inmate who files a claim that is subject to the grievance system
                 established under Section 501.008, Government Code, shall file with the court:

                         (1) an affidavit or unsworn declaration stating the date that the
                 grievance was filed and the date the written decision described by Section
                 501.008(d), Government Code, was received by the inmate; and

                          (2) a copy of the written decision from the grievance system.

                    (b) A court shall dismiss a claim if the inmate fails to file the claim before the
                 31st day after the date the inmate receives the written decision from the
                 grievance system.



Id. § 14.005(a), (b). These requirements serve two purposes. First, the inmate will demonstrate
through compliance that he has exhausted his administrative remedies, and second, the
information provided by the inmate will enable the court to determine whether the inmate has
filed his claim within the requisite time period. See Garrett v. Borden, 283 S.W.3d 852, 853
(Tex. 2009); Hill v. Reilly, No. 08-09-00208-CV, 2010 WL 3410506, at *2 (Tex. App.—El Paso
Aug. 31, 2010, pet. filed). An inmate’s failure to provide the required information subjects his
suit to dismissal. Hill, 2010 WL 3410506, at *2. TDCJ’s inmate grievance procedure is a two-
step process outlined in its Offender Orientation Handbook,4 which is distributed to inmates upon
their confinement within the corrections system. See id. The step one grievance must be filed


       4
          See TEX. DEP’T OF CRIMINAL JUSTICE, OFFENDER ORIENTATION HANDBOOK (2004), available at
www.tdcj.state.tx.us/publications/cid/ publications-cid-offender-orientation-handbook.htm.

                                                          3
within fifteen days from the date of the alleged incident or occurrence. Id. If the inmate receives
an adverse step one decision, the inmate has fifteen days to file a step two grievance. Id. The
grievance system restricts the issues that are grievable, and it provides for the return of
grievances if the inmate fails to meet certain requirements, but grievances generally may be
corrected and resubmitted. Id.
        Another procedural requirement, section 14.004, entitled “Affidavit Relating to Previous
Filings,” requires an inmate who files an affidavit or unsworn declaration of inability to pay costs
to file a separate affidavit or declaration setting out the following information:


                          (1) identifying each suit, other than a suit under the Family Code,
                previously brought by the person and in which the person was not represented
                by an attorney, without regard to whether the person was an inmate at the time
                the suit was brought; and

                        (2) describing each suit that was previously brought by:

                                 (A) stating the operative facts for which relief was sought;

                                (B) listing the case name, cause number, and the court in
                        which the suit was brought;

                                 (C) identifying each party named in the suit; and

                                 (D) stating the result of the suit, including whether the suit
                        was dismissed as frivolous or malicious under Section 13.001 or
                        Section 14.003 or otherwise.

TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a).
        Substantial compliance with the affidavit of previous filings requirement has been held to
be sufficient. Gowan v. TDCJ, 99 S.W.3d 319, 322 (Tex. App.—Texarkana 2003, no pet.)
(affidavit of previous suits requirement met when only missing information was cause number).
However, the inmate must always include a sufficient description of the operative facts of prior
suits, because that is the only way in which a court may evaluate whether the prior suit is
substantially similar to the present suit. See Bell, 962 S.W.2d at 158. The inmate’s failure to
sufficiently describe the operative facts of his past suits in his affidavit entitles the trial court to
presume that the instant suit is substantially similar to one previously filed by the inmate, and
therefore, frivolous. See id. Accordingly, a trial court may dismiss an indigent inmate’s suit as
frivolous or malicious when an inmate fails to comply with the statutory requirements of section
14.004. See id.

                                                       4
Discussion
       Addicks filed his section 14.005 affidavit in an attempt to comply with the exhaustion of
remedies requirement. In the affidavit, Addicks does not identify the date that the step one
grievance was filed, which is a requirement of the statute. See TEX. CIV. PRAC. & REM. CODE
ANN. § 14.005(a)(1).
       Addicks attached as part of the appendix to his appellate brief what appears to be the
official step one grievance. But the trial court did not have this document before it when it
dismissed the suit. Moreover, we may not consider a document attached as an appendix to a
brief and must consider a case based upon the record filed. See TEX. R. APP. P. 34.1 (“The
appellate record consists of the clerk’s record and, if necessary to the appeal, the reporter’s
record.”); Rasberry v. State, 535 S.W.2d 871, 873 (Tex. Crim. App. 1976) (reasoning that
documents attached to pro se brief could not be considered on appeal because they were not part
of the record); Nabelek v. District Attorney of Harris County, 290 S.W.3d 222, 232 n.11 (Tex.
App.—Houston [14th Dist.] 2005, pet. denied) (applying rule that no document appearing only
in appendix can be considered in chapter fourteen inmate suit). Addicks did hand type the step
one grievance response as part of his exhaustion of administrative remedies affidavit, as he was
entitled to do. See Garrett, 283 S.W.3d at 853. But nowhere does any document in the official
appellate record identify the date that he filed his step one grievance. Consequently, the record
does not show that Addicks complied with section 14.005. Therefore, dismissal was proper,
even though the trial court dismissed the claim as frivolous. See Hamilton v. Williams, 298
S.W.3d 334, 340 (Tex. App.—Fort Worth 2009, pet. denied) (holding appellate court may affirm
dismissal for failure to exhaust administrative remedies even if that ground was not basis of trial
court’s dismissal in inmate suit subject to chapter fourteen).
       Alternatively, the trial court could have also found that the suit was frivolous because
Appellant failed to adequately disclose the operative facts of all suits listed in his affidavit under
section 14.004. Addicks filed his affidavit identifying eighteen past suits. He provided detailed
statements of the operative facts in some of the suits listed in his affidavit and vague statements
of the operative facts in others. As noted above, when, as here, the affidavit fails to identify the
operative facts of some of the inmate’s past suits, the trial court is entitled to presume that the
claims are substantially similar to the claims in the present suit, and therefore, frivolous. See
Bell, 962 S.W.2d at 158.

                                                  5
       Appellant’s second issue is overruled.


                          THE TRIAL COURT’S DENIAL OF A HEARING
       In his first issue, Addicks asserts that the trial court abused its discretion in dismissing his
suit sua sponte, without holding a hearing or issuing an inmate questionnaire under Texas Civil
Practice and Remedies Code section 14.012.
       It is settled that a trial court is not required to conduct a hearing before dismissing a suit
under section 14.003. Nabelek, 290 S.W.3d at 232. Likewise, a hearing is not required when the
inmate failed to exhaust his administrative remedies. McCray v. Scott, No. 09-01-366-CV 2002
WL 940116, at *1 (Tex. App.—Beaumont May 9, 2002, no pet.) (per curiam) (mem. op., not
designated for publication). In the instant case, we have held that Addicks failed to show that he
exhausted his administrative remedies. Therefore, Appellant was not entitled to a hearing.
       Finally, section 14.012 states that a court “may develop, for use in that court, a
questionnaire to be filed by the inmate.” TEX. CIV. PRAC. & REM. CODE ANN. § 14.012 (Vernon
2002) (emphasis added). The language in the statute is discretionary, and the trial court is not
required to establish or issue questionnaires to inmates in in forma pauperis lawsuits.
       Appellant’s first issue is overruled.


                         FINDINGS OF FACT AND CONCLUSIONS OF LAW
       In his third issue, Addicks contends that the trial court erred in failing to issue findings of
fact and conclusions of law upon his request.
       In any nonjury case tried in a district or county court, a party may file a request for the
trial court to issue written findings of fact and conclusions of law, so long as the request is filed
within twenty days after the judgment is signed. See TEX. R. CIV. P. 296. Additionally, the trial
court “shall file its findings of fact and conclusions of law within twenty days after a timely
request is filed.” TEX. R. CIV. P. 297.
       The trial court has no duty to file findings of fact or conclusions of law where there has
been no trial or evidentiary hearing. Kendrick v. Lynaugh, 804 S.W.2d 153, 156 (Tex. App.—
Houston [14th Dist.] 1990, no pet.). This rule has been applied to indigent pro se inmate suits
under chapter fourteen. See Teague v. Livingston, No. 01-10-00075-CV, 2010 WL 4056853, at
*2 (Tex. App.—Houston [1st Dist.] Oct. 14, 2010, no pet. h.) (mem. op., not designated for

                                                  6
publication). Here, the trial court dismissed Addicks’s case without a trial and without holding
an evidentiary hearing.    Therefore, the court was not required to file findings of fact and
conclusions of law. See id. Accordingly, we hold that the trial court did not err in denying
Addicks’s request for findings of fact and conclusions of law.
       Addicks’s third issue is overruled.




                             CONSTRUCTION OF PRO SE PLEADINGS
       In his fourth issue, Addicks argues that the trial court “erred and abused its discretion by
failing to liberally construe his pro se pleadings.” Addicks asserts that, had the trial court
construed his pleading liberally, as it is required to do, the trial court would have concluded that
the suit had merit and would not have dismissed it.
       It is clear that the trial court is not required to consider the factual basis for the suit,
determine whether the suit is meritorious, or to otherwise construe the pleadings in any manner
when the suit was dismissed for failure to properly complete the affidavit of past claims, to
exhaust administrative remedies, or to comply with the other procedural requirements of chapter
fourteen. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.003-.005, 14.006(f) (Vernon 2002).
       To the extent that Addicks argues that the trial court should have allowed leniency in his
compliance with the requirements of chapter fourteen, it has been held that while pro se
pleadings and briefs are to be liberally construed, pro se litigants are held to the same standards
as licensed attorneys and must comply with rules of procedure and applicable laws. See Shull v.
United Parcel Serv., 4 S.W.3d 46, 52-53 (Tex. App.—San Antonio 1999, pet. denied); White v.
Cole, 880 S.W.2d 292, 294 (Tex. App.—Beaumont 1994, writ denied). To hold otherwise would
give pro se litigants an unfair advantage over litigants represented by counsel. See Shull, 4
S.W.3d at 53. Addicks was required to comply with chapter fourteen’s requirements, which he
failed to do. Since the trial court acted within its discretion to dismiss Addicks’s suit, it was not
required to construe Addicks’s pleadings to determine whether his claims were meritorious under
the applicable legal standard.
       Addicks’s fourth issue is overruled.


                                   DISCOVERY CONTROL PLAN

                                                 7
         In his fifth issue, Addicks contends the trial court abused its discretion in failing to order
a level three discovery control plan. However, the argument portion of Addicks’s brief on his
fifth issue was stricken for his repeated failure to comply with the fifty-page briefing limitation,
and we need not consider it. See Meyer v. State, 310 S.W.3d 24, 26 (Tex. App.—Texarkana
2010, no pet.); Salazar v. Dickey, No. 04-08-00022-CV, 2010 WL 307852, at *5 (Tex. App.—
San Antonio Jan. 27, 2010, pet denied) (mem. op., not designated for publication). Moreover,
the issue is moot because we have held that Appellant’s suit was properly dismissed.
         Addicks’s fifth issue is overruled.
                                    APPOINTMENT OF COUNSEL
         In his sixth issue, Addicks claims that the trial court committed error in not appointing
counsel to represent him. As with Addicks’s fifth issue, we are not required to consider the
merits of this issue because that portion of his brief was stricken. But even if we were to
consider the issue, Appellant admits that he never specifically requested counsel, and our review
of the record does not disclose such a request. To preserve a complaint for our review, a party
must have presented to the trial court a timely request, objection, or motion that states the
specific grounds for the desired ruling. See TEX. R. APP. P. 33.1(a); State Dep’t of Highways &
Pub. Transp. v. Payne, 838 S.W.2d 235, 241 (Tex. 1992). Should a party fail to do so, error is
not preserved and the complaint is waived. See Bushell v. Dean, 803 S.W.2d 711, 712 (Tex.
1991).    Because Addicks did not request appointment of counsel, he waived this issue.
Furthermore, even if Addicks had requested appointment of counsel, an indigent inmate does not
have an absolute right to appointed counsel in a civil case merely because the inmate’s suit is
against an employee of the prison in which the inmate is incarcerated. Gibson v. Tolbert, 102
S.W.3d 710, 711 (Tex. 2003). The decision to appoint counsel for such an inmate is a matter for
the trial court’s discretion. Id. at 712-13.
         Addicks’s sixth issue is overruled.


                                               DISPOSITION
         We affirm the judgment of the trial court.




                                                   8
                                                                JAMES T. WORTHEN
                                                                    Chief Justice



Opinion delivered February 16, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           9